Citation Nr: 1527731	
Decision Date: 06/29/15    Archive Date: 07/09/15

DOCKET NO.  14-05 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an increased rating for right elbow tendinitis, currently evaluated as 10 percent disabling.  

2.  Entitlement to service connection for ruptured tendon, upper and lower biceps, to include as secondary to a service-connected disability.  

3.  Entitlement to service connection for ruptured tendon, left lower biceps, to include as secondary to a service-connected disability.  

4.  Entitlement to an initial increased rating for hemorrhoids, currently evaluated as 10 percent disabling.  

5.  Entitlement to an initial increased rating for right wrist carpal tunnel syndrome (CTS), currently evaluated as 10 percent disabling.  





REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran served in the United States Air Force from November 1975 to January 2002.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the August 2002 and September 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  The August 2002 rating decision granted service connection for right wrist CTS and hemorrhoids, and evaluated both disabilities as noncompensably disabling, effective February 1, 2002.  During the pendency of the Veteran's appeal, and specifically in the March 2004 rating action, the Decision Review Officer (DRO) in Albuquerque, New Mexico increased the disability evaluation for the service-connected hemorrhoids and right wrist CTS to 10 percent disabling, effective February 1, 2002.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (where evidence indicates that the degree of disability increased or decreased during appeal period following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found).  Despite the fact that the Veteran perfected a timely appeal of the August 2002 rating decision in September 2003, it does not appear that his claims were ever certified for appeal before the Board.  Moreover, the Veteran has never withdrawn these issues.  

In the September 2012 rating decision, the RO denied a rating in excess of 10 percent for right elbow tendinitis, and further denied entitlement to service connection for rupture tendon of the left lower biceps, to include as secondary to a service-connected disability, and ruptured tendon of the right upper and lower biceps, to include as secondary to a service-connected disability.  The Veteran perfected a timely appeal of this decision in the February 2014 substantive appeal.  

The issues of entitlement to higher ratings for moderate spinal stenosis, C4-C6, and chronic low back strain have been raised by the record in the December 2013 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

This appeal was processed using the Veteran's Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the claim.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran's service-connected right elbow tendinitis is currently evaluated as 10 percent disabling.  He contends that the symptoms associated with this disorder are more severe than that reflected by his current disability rating.  In addition, the Veteran contends that the ruptured tendons in the upper and lower right biceps, as well as the ruptured tendon of the left lower bicep, are secondary to his service-connected right elbow and shoulder disabilities.  

For secondary service connection to be granted, generally there must be (1) medical evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

The Board notes that in addition to his right elbow tendinitis, the Veteran is also service-connected for osteoarthrosis of the right shoulder.  See November 2013 Rating Decision.  

In a March 2012 statement, the Veteran provided his medical history as it pertains to his ruptured biceps, noting that the muscle problems in his right biceps initially started during his military service, and specifically in April 1984 when he strained his biceps while throwing a baseball.  The Veteran also recalled injuring his left arm in March 1993, after an ice machine fell on it.  In addition, he underwent physical therapy for symptoms of pain and discomfort at the University of New Mexico Hospital (UNMH) in 2001, and then again in 2004 after rupturing his right bicep tendon.  The Veteran stated that due to the loss of strength in his right arm as a result of the rupture and surgery, he started using his left arm more frequently to lift and carry items, and as a result, he ruptured his left lower bicep tendon while skiing.  The Veteran further recalled straining his right bicep tendon in 2011 while moving railroad ties.  According to the Veteran, the right elbow tendinitis has increased in severity and led to the rupture of the lower and upper tendons in his right arm.  

Turning to the available service treatment records, the Board notes that an April 1984 Emergency Care and Treatment report reflects that the Veteran was seen at the military hospital for complaints of muscular pain in the right arm after throwing a baseball that day.  Physical examination of the arm revealed slight swelling in the bicep muscles but no marked localized tenderness.  The Veteran was assessed with having a right bicep strain and provided with an arm sling.  

A March 1993 Emergency Care and Treatment report reflects that the Veteran presented at the hospital again with complaints of pain and swelling in the left elbow after a 200 pound ice machine fell on top of it.  According to the Veteran, he had been lifting a refrigerator when the ice machine fell.  He denied experiencing any sensory or motor loss, and x-rays of the left elbow and forearm were negative for any abnormalities.  

A January 1996 medical report issued at the CareMore Chiropractic facility provides a narrative summary of the treatment the Veteran received for injuries he sustained in a July 1995 motor vehicle accident.  The report reflects that the Veteran was initially taken to UNMH where he was found to have a hematoma and bruising in the left upper arm as well as multiple other bruises.  He went to the VA hospital several days later due to ongoing complaints of neck and left arm pain, at which time he was prescribed with medication.  As his pain had yet to resolve he thereafter consulted Dr. G.S. at the chiropractic treatment facility and reported to have cervical/dorsal pain, aching pain in the left arm and shoulder, and numbness in his left hand immediately following the accident.  Physical examination of the Veteran revealed a hematoma in the left biceps, as well as "[m]yospasm and [p]alpatory tenderness of the left splenius capitus, sternocleidomastoid, scalene muscles."  After undergoing an MRI examination, and additional electrodiagnostic testing, the diagnostic impressions were that of cervical acceleration/deceleration syndrome secondary to July 1995 MVA, and radiculopathy left C7 secondary to the July 1995 MVA.  According to Dr. S., since this time, the Veteran had been treated at their office successfully with chiropractic manipulation and physiotherapy modalities.  Dr. S. attributed the Veteran's arm pain and numbness to an injury to the C7 nerve root, and noted that since this time, the Veteran had fully regained the strength of the left triceps, the numbness in the left hand and arm had resolved, and the reflexes were normal.  

Medical records issued from Kirtland Air Force Base (AFB), and dated in August 2001, reflect the Veteran's complaints of soreness in his right elbow.  In the September 2001 Report of Medical Assessment, the Veteran noted that compared to his last medical assessment/physical examination, his right elbow symptoms had worsened.  When asked whether he planned to seek VA disability benefits, the Veteran responded yes, noting that he planned to seek disability benefits for the pain in his right elbow.  Records dated in October 2001 and issued at Kirtland AFB reflect the Veteran's complaints of right elbow pain of four months duration, as well as complaints of pain in the right bicipital area.  The treatment provider noted that the Veteran exhibited symptoms of tendonitis and was assessed with bicipital tendonitis.  

In a December 2004 statement, the Veteran asserted that he ruptured his right bicep tendon while skiing.  Post-service treatment records reflect that the Veteran underwent a repair of the right distal biceps tendon rupture at UNMH in March 2004.  

Medical records issued at Northside Urgent Care, and dated in March 2011, reflect that the Veteran ruptured the right biceps tendon again while lifting heavy railroad ties.  The Veteran reported to have minimal pain, and on a scale of one to ten (with one being the least amount of pain and ten being the highest), he rated his pain level between a 3-4.  

The Veteran was afforded a VA examination in connection to his claimed disorders in February 2012, at which time he provided his medical history and described the symptoms he has experienced as a result of his right elbow tendinitis, his ruptured tendon of the upper and lower biceps, and the ruptured tendon of the left lower biceps.  According to the Veteran, the right upper arm 'knots up' and he has trouble lifting things with it.  The Veteran stated that his strength is 50 percent what it used to be.  On physical examination of the right elbow, the Veteran was shown to have flexion to 125 degrees, with no objective evidence of painful motion, and extension to 0 degrees, with no objective evidence of painful motion.  Based on her discussion with, as well as her evaluation of the Veteran, the examiner determined that the claimed disorder (ruptured biceps tendons) was less likely than not incurred in, or caused by a claimed in-service injury, event, or illness.  The examiner explained that the rupture of both biceps tendons is a rare event of undetermined cause, and may represent pre-existing weakness due to characteristics such as reduced vascularity or anatomic variants that are congenital in origin.  The examiner relied on several medical literature articles in reaching her opinion.  

Private records issued at the UNM Department of Orthopaedics, and dated from May 2012 to October 2012, reflect that the Veteran received ongoing treatment and care for right shoulder pain at this facility.  He also underwent a magnetic resonance imaging (MRI) of the right shoulder in June 2012, the results of which revealed (1) complete tear long head of the biceps versus thin tendon which is subluxated; (2) high-grade partial-thickness undersurface tear distal supraspinatus tendon; (3) partial-thickness subscapularis tear; and (4) moderate to severe acromioclavicular joint degenerative arthropathy with inflammatory component which results in moderate indentation of the supraspinatus.  After reviewing the MRI report, the Veteran's physician, D.M., M.D., noted that he had abnormal appearing biceps tendon, and that he appeared to have part of the tendon still attached with about 80 percent rupture of the biceps tendon.  According to Dr. M., the Veteran also had a very degenerative labrum, and severe arthritis of the acromioclavicular joint.  

In the February 2014 VA addendum opinion, another VA examiner determined that it was less likely than not that the Veteran's claimed rupture of the right biceps tendon is related to his right elbow tendinitis or right shoulder arthritis.  In reaching this determination, the examiner reviewed the Veteran's medical records, to include copies of the right elbow x-rays through the years, as well as the more recent medical records and diagnostic test results issued at UNM Department of Orthopaedics, and explained that the right shoulder arthritis involved the acromioclavicular joint, which is not in close proximity to the biceps tendon.  According to the examiner, on surgery, the rotator cuff, which overlies the attachment of the ruptured long head of the biceps tendon was intact, and thus no shoulder arthritis was able to rub on the long head of the biceps tendon.  The examiner further noted that the right elbow tendinitis involves the triceps tendon on the extensor aspect of the elbow, while the bicipital tendon is on the anterior aspect.   

If VA undertakes the effort to provide the Veteran with a medical examination, it must ensure that such exam is an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Unfortunately, the Board does not find the February 2012 and February 2014 VA medical opinions to be adequate.  First, with regard to direct service connection, in the February 2012 VA medical opinion, the examiner appears to have related the Veteran's ruptured tendon, in the right upper and lower biceps, and the ruptured tendon in the left lower biceps in part to a congenital abnormality.  
The Board notes that congenital or developmental defects are not diseases or injuries within the meaning of the applicable legislation.  38 C.F.R. §§ 3.303(c) , 4.9 (2014).  Such conditions are part of a life-long defect and are normally static conditions which are incapable of improvement or deterioration.  See VAOGCPREC 67-90 (1990).  VA regulations specifically prohibit service connection for a congenital or developmental defect, unless such defect was subjected to a superimposed disease or injury which created additional disability.  See VAOPGCPREC 82-90 (July 18, 1990) (cited as 55 Fed. Reg. 45, 711 ) (Oct. 30, 1990) (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury).  See also Carpenter v. Brown , 8 Vet. App. 240, 245 (1995) & Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).  

However, service connection may be granted for diseases (but not defects) of congenital, developmental or familial origin if the condition was incurred in or aggravated during service.  While a defect is a structural or inherent abnormality or condition that is more or less stationary in nature, a disease is defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.  See VAOPCGPREC 82-90, 56 Fed. Reg. 45,711 (1990).  

In light of the February 2012 medical opinion reflecting the possibility of a congenital abnormality, the Board finds that the claim should be remanded for another examination and medical opinion addressing the significance of this conclusion.  Indeed, it is unclear from the record whether the Veteran's ruptured tendon of the upper and lower biceps may be due to a congenital abnormality, and if so, whether this abnormality was a disease that was incurred in or aggravated during service.  Furthermore, upon remand, the examiner should address whether the Veteran's ruptured tendon of the left lower biceps was secondary to the service-connected right elbow tendinitis.  Finally, the record is unclear as to whether the ruptured tendon of the right upper and lower biceps was aggravated by either the right elbow tendinitis and/or the right shoulder arthritis.  

In addition, during a January 2012 psychiatric treatment visit at UNM, the Veteran stated that he is currently unemployed and collects social security disability benefits at the Social Security Administration (SSA).  However, the record is unclear as to what disability(ies) the Veteran is receiving disability benefits for.  When VA has notice that the Veteran may be receiving disability benefits from the SSA, and that records from that agency may be relevant, VA has a duty to acquire a copy of the decision granting SSA disability benefits, and the supporting medical documents on which the decision was based.  See Hayes v. Brown, 9 Vet. App. 67 (1996).  Furthermore, the VCAA emphasizes the need for VA to obtain records from other government agencies.  See 38 U.S.C.A. § 5103 (b)(3), (c)(3) (West 2014); 38 C.F.R. § 3.159 (c)(2) (2014).  Therefore, on remand, VA should acquire a copy of the decision granting SSA disability benefits, as well as copies of the medical records used in the determination of benefits made to the Veteran by SSA.  

Finally, as this matter is being returned for additional development, ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (noting that VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file, all identified and outstanding records of VA treatment pertaining the Veteran's claimed disorders from the VA Medical Center (VAMC) in Albuquerque, New Mexico, and dated from February 2012 to the present.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file. 

2. Obtain the SSA records pertinent to the Veteran's claim for Social Security disability benefits, including medical records relied upon concerning that claim, and associate them with the claims file.  All efforts to obtain these records should be fully documented, and SSA should provide a negative response if these records are not available.  

3. After obtaining the above treatment records to the extent they are available, schedule the Veteran for another VA examination to determine the nature and etiology of his ruptured tendon of the upper and lower biceps, and the ruptured tendon of the left lower biceps.  The claims file, consisting of all records on the VBMS and Virtual VA paperless claims files, and a copy of this REMAND must be made available to, and reviewed by, the examiner in conjunction with the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, and all pertinent pathology should be noted in the examination report.  The examiner should specifically take into consideration the April 1984 and March 1993 Emergency Care and Treatment reports; the September 2001 Report of Medical Assessment; clinical records issued at the Kirtland AFB and dated in August 2001 and October 2001, both of which reflected assessments of bicipital tendonitis; outpatient records issued from UNM Hospital, and dated in March 2004 (that focused on the procedure the Veteran underwent to repair the biceps tendon rupture, as well as his post-operative progress); medical records issued at Northside Urgent Care center, and dated in March 2011; and records from UNMH dated from May 2012 to October 2012.  Following a review of the record, and an examination of the Veteran the examiner should: 

a.  Express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that the rupture of both lower biceps tendon and right upper biceps tendon, and any other disabilities diagnosed on examination are congenital abnormalities.  If so, is such a condition a defect or disease?  See VAOPGCPREC 82-90 (July 18, 1990) (a congenital abnormality that is subject to improvement or deterioration is considered a "disease.")

b.  If the examiner identifies a congenital "defect," then he or she should express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that there is any superimposed disease or injury in connection with the congenital defect, and if so, the likelihood that the identified superimposed disease or injury is related to the Veteran's active military service.  

c.  If the examiner finds a congenital "disease," then he/she should offer an opinion as to the medical probabilities that any such disease was first manifest during, or aggravated by (e.g. a worsening of the underlying condition as compared to an increase in symptoms) the Veteran's active service.  

d.  For any of the above-mentioned disabilities and disability(ies) diagnosed on examination and determined by the examiner not to be a congenital abnormality, the examiner should express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that such disability(ies) had its(their) onset in service, or is(are) otherwise causally or etiologically related to the Veteran's military service, to include his in-service right biceps strain, as well as any other complaints of, or treatment for pain in the bicipital region.  In answering this question, the examiner should address any complaints of ongoing pain and discomfort in the right and left biceps muscles since service, and set forth the medical reasons for accepting or rejecting the Veteran's statements regarding continuity of symptoms since his period of military service.  The examiner should also comment as to whether any post-service injury(ies) shown in the record have contributed, or led, to the development of the rupture of both lower biceps tendon and right upper biceps tendon.  

e.  For any of the above-mentioned disabilities and disability(ies) diagnosed on examination and determined by the examiner not to be a congenital abnormality and not directly related to service, the examiner should express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that such disability(ies) was (were) caused or aggravated (permanently worsened beyond normal progression) by his service-connected right elbow tendinitis and/or the osteoarthrosis of the right shoulder.  If the examiner finds that the Veteran's right elbow tendinitis and/or osteoarthrosis of the right shoulder aggravated his ruptured tendon, right upper and lower biceps and/or the ruptured tendon, left lower biceps, she or he must discuss the baseline level of disability prior to aggravation and what permanent measurable degree of the ruptured tendon of the right upper and lower biceps and/or left lower biceps is due to the right elbow tendinitis and/or osteoarthrosis of the right shoulder.  

If the examiner finds that the Veteran's disabilities are not related to his service and/or secondary to a service-connected disability, then he or she must provide a complete rationale upon which his or her opinion is based, and must include a discussion of the medical principles as applied to the medical evidence and facts used in establishing his or her opinion.  

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined. In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010). (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.) 

4. The AOJ must determine whether any additional development, to include scheduling the Veteran for updated VA examinations in connection to his service-connected hemorrhoids and right carpal tunnel syndrome is necessary, and if so, the AOJ should undertake necessary measures in completing this development.  

5. After completing the above, and undertaking any additional evidentiary development deemed necessary, readjudicate the issues on appeal.  If any benefits sought are not granted, the Veteran and his representative should be provided with a supplemental statement of the case. An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  

